Citation Nr: 1724353	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-49 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cramping disability, including chronic pain syndrome and secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	John M. Williams, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Cleveland, Ohio, Regional Office.  

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.
 
The Board remanded the Veteran's appeal in September 2016 and the matter has returned for appellate review.  

Subsequent to the issuance of the January 2017 Supplemental Statement of the Case (SSOC), the Veteran submitted new relevant evidence but did not include any statement waiving his right to have this evidence reviewed by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).  While new and relevant, the Board is granting the Veteran's low back disability service connection claim and remanding the claim for a cramping disability.  Thus, the Board need not remand the appeal for initial AOJ consideration of this evidence because there is no prejudice to the Veteran.  

In February 2017 and April 2017 correspondences, the Veteran's attorney submitted motions to extend the time allotted for the Veteran to submit evidence, specifically to April 14, 2017.  Although neither the AOJ nor the Board appears to have responded to this motion, the Veteran's attorney explicitly stated that absent a response to the contrary from VA he would assume the motion was granted.  The Board need not delay adjudication of the Veteran's appeal to provide a response to the motion, as almost two month have elapsed since the motion for an extension was received and the  attorney explicitly stated failure to respond would constitute a grant of the motion.  Accordingly, the Board may adjudicate the Veteran's appeal.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by an application for such benefits, received in June 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a general cramping disability, including of the hands, arms, and feet, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the medical evidence of record relates lumbar degenerative disc disease to the Veteran's period of service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar degenerative disc disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting service connection for a low back disability, the full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran seeks service connection for a low back disability.  The Veteran specifically relates that he experienced the onset of low back symptomatology (i.e., pain) in service and it has persisted since separation.  This forms the basis of the Veteran's claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Initially, a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that, to rebut the presumption of soundness, VA must establish by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005). 

The Board acknowledges that the Veteran testified at his June 2016 Board hearing that he had a history of back pain prior to enlistment and reported such history on his September 1977 enlistment Report of Medical History.  However, no spine, musculoskeletal system or similar abnormality was noted on the Veteran's September 1977 enlistment Report of Medical Examination and the Veteran's statements, including on his enlistment Report of Medical History, are not sufficient to establish that a low back disability clearly and unmistakable existed prior to service.  Thus, the Veteran is presumed to have been sound at the time of his enlistment into service, and the analysis will proceed accordingly.   

Additionally, the evidence of record confirms that the Veteran has a current diagnosis of lumbar degenerative disc disease.  See VA Back (Thoracolumbar Spine) Conditions, Nov. 10, 2016, p. 6.  Thus the ultimate disposition of the appeal rest upon whether the Veteran's claimed low back disability is related to service.   

Again, no abnormalities of the spine, musculoskeletal system or similar condition were noted on the Veteran's respective September 1977 enlistment-and-November 1980 separation examinations.  However, service treatment records, including January 1978 and January 1979 records, document the Veteran's multiple low back complaints and treatments in service.   

At his November 2009 VA examination, the Veteran reported experiencing the onset of his low back symptoms in service, after performing heavy lifting associated with his duties, and of persistent and increasing severe symptoms since that time.  The examiner then detailed the in-and-post service history of treatment of the Veteran's low back disability, and current examination findings.  The examiner provided a December 2009 supplemental examination opinion that the diagnosed low back disability was not related to military service.  In support of the opinion, the examiner reasoned that there was no evidence of chronicity of treatment and the currently low back disability is not caused by past muscle spasms.

A November 2016 VA examination report also details the Veteran's account of low back disability, including history of treatment and current examination findings.  The examiner also provided an opinion that the Veteran's currently low back disability was not related to service or any occurrence therein, stating there was no relationship between the current disability and documented in-service back spasms; chronicity of treatment; nor reported symptoms until many years post-service.  The examiner conveyed that the low back disability was likely multifactorial in nature, specifically citing age related degeneration, and a post-service motor vehicle accident.  

An April 2017 statement from the Veteran's treating VA physician has been associated with the claims folder.  In this statement, the VA physician confirms regularly treating the Veteran's low back disability, reports the Veteran's account of in-and-post service low back symptomatology, and indicates undertaking a review of the Veteran's medical records.  Ultimately, the VA physician opined that the Veteran's currently diagnosed low back disability was at least as likely as not began in service and progressed to its current manifestation due to active service.  

	Merits

The Veteran provides a competent and credible account of low back symptomatology and trauma, as are the reasons he provides for not seeking medical treatment for the related manifestations continuously since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran's statements are generally consistent with service and post-service treatment records and the May 2016 first-hand account of fellow service member B. L.  However, to the extent the Veteran purports to provide an etiological opinion relating the diagnosed low back disability to service, in this instance he lacks the necessary training and expertise to provide a competent etiological opinion.  Id.  Taken together, the Veteran's statements regarding in-service trauma and in-and-post service symptomatology are competent, credible, and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  The Board finds the December 2009 VA supplemental VA examination opinion and November 2016 VA examination opinion to respectively be inadequate for rating purposes.  Significantly, the November 2016 VA examiner's opinion weighing against the claim does not reflect adequate consideration of the Veteran's account of in-and-post service events and symptomatology or adequate analysis to support the provided opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the December 2009 opinion on its face is conclusory and does not provide adequate medical reasoning and analysis to support the provided opinion.  For these reasons, the Board finds the December 2009 VA supplemental examination opinion and November 2016 VA examination opinion of little, if any, probative value.  

Conversely, the April 2017 VA physician's opinion provides highly probative evidence in support of the Veteran's service connection claim for a low back disability.  In isolation, the VA physician's status as the Veteran's treating physician accords the opinion no greater weight; nonetheless, the physician's familiarity with the claimed disability and because the provided opinion was based on (I) acceptance of the Veteran's competent and credible account of in-service trauma and symptomatology; (II) consideration and analysis of pertinent medical evidence; and (III) the VA physician's medical expertise and the Board find the opinion to have significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In sum, the evidence of record confirms that the Veteran has a currently diagnosed low back disability and sought in-and-post service treatment for the disability.  Additionally, he provides a competent and credible account of relevant low back symptomatology.  The most probative medical evidence of record also relates the currently diagnosed low back to the Veteran's period of service.  

The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical options.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for a low back disorder have been met. 


ORDER

Service connection for lumbar degenerative disc disease is granted.  


REMAND

In September 2016, the Board remanded the Veteran's service connection claim for a cramping disability to obtain a relevant etiological opinion, but the November 2016 VA examination opinions are inadequate.  The reasoning supplied to support the provided opinion that the claimed condition is hereditary in nature relies largely, if not entirely, on the Veteran's statements to this effect and medical records that also rely on such statements to this effect.  The September 2016 Board Remand directive make plain the examiner's  opinion was to dismiss any premise that the claimed disability existed prior to enlistment; however, in this instance the Veteran lacks the necessary training and expertise to provide a competent medical assessment of this nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the examiner's opinion improperly relies largely, if not entirely, on medical evidence or the lack thereof.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Given the foregoing, the Board must remand the Veteran's appeal to ensure compliance with the terms of September 2016 Board Remand directive and to ensure he is provided an adequate examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record suggests the Veteran continues to receive ongoing VA, and possibly private, treatment for the claimed disability, but records generated since the January 2017 SSOC have not been obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Thus, attempts must be made on remand to obtain these additional records, assuming they exist.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private cramping and chronic pain syndrome treatment, hospitalization or evaluation, since January 2017.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA cramping and chronic pain syndrome treatment or hospitalization records, dated from January 2017 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  After obtaining all additional treatment records, schedule the Veteran for a VA examination reassessing the nature, extent, severity, and etiology of the cramping disability.  The entire claims file must be reviewed by the examiner.  The examiner is to elicit the full history of the cramping disability from the Veteran.  All tests deemed necessary are to be performed and reported in the examination report.  

The examiner is to diagnose all body cramping pathology present, if any, specifically diagnosing or ruling out chronic pain syndrome and a neurological disability.  Thereafter, as to any diagnosed condition, the examiner is to state whether it is as likely as not that the condition: 

(A) had its onset in service or within one year of his separation from service.

(B) is related to active service, including noted in-service cramping treatments.

(C) was caused by any service connected disability, specifically including a low back disability.

(D) was aggravated by any service connected disability, specifically including a low back disability.  

Note:  In providing the requested opinions, the examiner is to presume any diagnosed disability is not hereditary in nature.  

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record (e.g., VA treatment records dated March 3, 2008, and August 21, 2008; relevant VA examination reports, statements made by the Veteran and on his behalf, etc.).  All findings and conclusions should be supported by a complete rationale.

3.  After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


